Citation Nr: 1013405	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-26 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred for services rendered by the Tahlequah City Hospital 
(TCH) from March 14, 2008 to March 18, 2008.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.S.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1952 to February 1954. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2008 decision issued by the 
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma, which denied the Veteran's request for VA 
reimbursement of private medical expenses.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Muskogee RO in November 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Referred issue

At the above-referenced November 2009 hearing, the Veteran 
provided testimony regarding his claimed entitlement to 
service connection for residuals of pneumonia.  The 
undersigned accepted the Veteran's testimony as his request 
to reopen a previously denied service-connection claim.  See 
the November 2009 hearing transcript, pages 14, 15, and 36.  
It does not appear that this issue has been addressed by the 
regional office (RO), and is therefore referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  From March 14, 2008 to March 18, 2008, the Veteran 
received treatment at the TCH for episodes of altered levels 
of consciousness.  

3.  VA payment or reimbursement of the costs of the care at 
the TCH from March 14, 2008 to March 18, 2008 was not pre-
authorized by the VA.

4.  The Veteran is a Medicare recipient.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
services provided to the Veteran by the TCH from March 14, 
2008 to March 18, 2008 have not been met.  38 U.S.C.A. §§ 
1703, 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1002 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking payment or reimbursement of the cost 
of unauthorized medical services provided to him by the TCH 
from March 14, 2008 to March 18, 2008. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009).

The Board has given consideration to the VCAA.  However, the 
provisions of the VCAA are not applicable in cases, such as 
this, in which the sole issue is reimbursement of medical 
expenses under Chapter 17.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  This is because a request for 
reimbursement is a not claim for a benefit as contemplated by 
38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2009).  All 
records pertaining to the hospitalization at issue are of 
record.  The Veteran has been provided ample opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative, and testified 
before the undersigned at the above-referenced November 2009 
hearing.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

38 U.S.C.A. § 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton 
v. Brown, 7 Vet. App. 325, 327 (1995).  Specifically, there 
must be a showing that:

(a) The care and services rendered were either:
(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any illness, injury, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C.A. Ch. 31, and who is medically determined to 
be in need of hospital care or medical services for reasons 
set forth in 38 C.F.R. § 17.48(j) (2009); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009); see also Zimick, supra.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  In 
other words, failure to satisfy any of the three criteria 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See Zimick, supra.



The Veterans Millennium Healthcare and Benefits Act

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of    38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2009).

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not 
disjunctive.                See Melson, supra; compare 
Johnson, supra.  In other words, failure to satisfy any of 
the criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.

The Board notes in passing that the statutes found at 38 
U.S.C.A. § 1728 and           1725 were amended, effective 
October 10, 2008.  However, because the Veteran's claim was 
filed prior to the effective date of these amendments, the 
amended versions of the statutes do not apply in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.       § 3.102 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that on March 14, 2008, the Veteran was 
rushed to the TCH because he was going in and out of 
consciousness.  He remained hospitalized there until March 
18, 2008, when he was discharged to home.  The Veteran is 
seeking entitlement to reimbursement for this medical care 
rendered to him by TCH.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not authorized, it must be determined 
whether the claimant is otherwise entitled to payment or 
reimbursement for services.  See 38 U.S.C.A. §1728(a) and the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725.          See also Hennessey v. Brown, 7 Vet. App. 143 
(1994).

In this case, the Veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment from March 14, 2008 to March 18, 2008 was 
obtained.  Although the Veteran asserts that the VAMC 
instructed the TCH to keep him in the Intensive Care Unit 
after his emergency room treatment                 [see the 
Veteran's September 8, 2008 statement submitted with his VA 
Form 9], the Veteran has not asserted that the VA agreed that 
they would pay or reimburse him for his private medical 
treatment.

The Board will therefore explore 38 U.S.C.A. § 1728 and 1725 
in turn.

38 U.S.C.A. § 1728

The record shows that the Veteran does not have service-
connected disabilities which individually or combined are 
rated totally disabling.  Indeed, the Veteran has not been 
awarded service connection for any disability.  In that 
connection, the Veteran's treatment at TCH was not for any 
service-connected disability, for a non-service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or for the purpose 
of ensuring entrance or continued participation in a 
vocational rehabilitation program under 38 U.S.C. Chapter 31.  

Thus, the first criterion of 38 U.S.C.A. § 1728 is 
unsatisfied.  See 38 U.S.C.A.         § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009).  As noted above, all three criteria 
must be met, and that the failure to satisfy any one of them 
means that the claim fails under 38 U.S.C.A. § 1728, as 
implemented at 38 C.F.R. § 17.120.  See Melson and Zimick, 
supra.

Consequently, the Veteran is not eligible for benefits under 
38 U.S.C.A. § 1728.  


The Veterans Millennium Healthcare and Benefits Act

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002);          see 
also 38 C.F.R. §§ 17.1000-1003 (2009).

As noted above, to receive reimbursement under the Millennium 
Healthcare and Benefits Act, among other requirements, the 
Veteran must not have coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
claimed emergency treatment.  See 38 U.S.C.A. § 1725; 38 
C.F.R. § 17.1002.

Under 38 C.F.R. § 17.1002(g), the term "health-plan 
contract" includes an insurance policy or contract, medical 
or hospital service agreement, membership or subscription 
contract, or similar arrangement under which health services 
for individuals are provided or the expense of such services 
are paid.  It also includes, but is not limited to, an 
insurance program described in section 1811 of the Social 
Security Act [42 U.S.C. 1395c], which refers to the Medicare 
program administered by the Social Security Administration, 
certain State plans for medical assistance, and workers' 
compensation laws or plans.  See 38 U.S.C.A. § 1725(f)(2); 38 
C.F.R. § 17.1001.

It is clear from the record that the Veteran had coverage 
under a health-plan contract [i.e. Medicare], which would 
have covered at least part of the cost of his treatment from 
TCH.  See the March 2008 TCH treatment bill, received by the 
VA on April 15, 2008.  Such coverage has also been confirmed 
by the Veteran himself at the November 2009 hearing.  See the 
November 2009 hearing transcript, page 12. 

Thus, since the Veteran does not meet one of the criteria for 
payment or reimbursement under Section 1725 [i.e. lack of 
other insurance coverage under 38 C.F.R. § 17.1002(g)], all 
of which must be met to warrant reimbursement, the Veteran is 
not eligible for payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1725, and it is not necessary to analyze 
whether the claim meets the additional Section 1725 
requirements.  See 38 C.F.R. § 17.1002.

Conclusion

In summary, the Board regretfully finds that the evidence 
fails to satisfy the criteria listed in 38 U.S.C.A. § 
1728(a).  The Board is constrained to find that the Veteran 
is not eligible to receive reimbursement for the value of 
emergency treatment under the provisions of 38 U.S.C.A. § 
1725.

The benefit is, regretfully, denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
.

ORDER

Entitlement to reimbursement of unauthorized medical expenses 
incurred for services rendered by the Tahlequah City Hospital 
from March 14, 2008 to March 18, 2008 is denied.



____________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


